DISMISS; and Opinion Filed June 10, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01194-CV

   WANDA GARRETT, ANTHONY R. GARRETT, AND ALL OTHER OCCUPANTS
      OF 3445 MONTE CARLO STREET, DALLAS, TEXAS 75224, Appellants
                                V.
                     HSBC BANK USA, N.A., Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-04251-B

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Myers, and Evans
                                 Opinion by Justice Fillmore
       Before the Court is appellee’s motion to dismiss the appeal for want of prosecution. In a
postcard notice dated February 6, 2015, the Court informed appellants their brief was past due.
We instructed appellants to file a brief along with an extension motion within ten days and
cautioned them that failure to do so would result in dismissal of the appeal. See TEX. R. APP. P.
38.8(a)(1).   As of today’s date, appellants have not filed a brief.     Accordingly, we grant
appellee’s motion and dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1)
& 42.3(b).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE

141194F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WANDA GARRETT, ANTHONY R.                             On Appeal from the County Court at Law
GARRETT, AND ALL OTHER                                No. 2, Dallas County, Texas.
OCCUPANTS OF 3445 MONTE CARLO                         Trial Court Cause No. CC-14-04251-B.
STREET, DALLAS, TEXAS 75224,                          Opinion delivered by Justice Fillmore.
Appellants                                            Justices Myers and Evans participating.

No. 05-14-01194-CV         V.

HSBC BANK USA, N.A., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellee HSBC BANK USA, N.A. recover its costs of this appeal
from appellants WANDA GARRETT, ANTHONY R. GARRETT, AND ALL OTHER
OCCUPANTS OF 3445 MONTE CARLO STREET, DALLAS, TEXAS 75224.


Judgment entered this 10th day of June, 2015.




                                                –2–